An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME Baum
0r:
NEVADA

CLERK‘S ORDER

IN THE SUPREME COURT OF THE STATE OF NEVADA

SEVEN HILLS TRUST, 9
Appellant,

No. 66523

FILED

AUG 3 1 2015

TRIKCIE K. LINDEMAN
CLERK {3F SUPREME CQURT

BY

vs.
MMRT R. PATEL, AIKJ’A AMHAT
PATEL, A/K/A MIARATBHAI PATEL,
AN INDIVIDUAL; BRETT J. BALL, AN
INDIVIDUAL; AND HELGA L. HUGET,
AN INDIVIDUAL,

 Respondents. DEPUTY CLER

 

ORDER DISMISSING APPEAL
Pursuant to the stipulation of the parties, and cause
appearing} this appeal is dismissed. The parties shall bear their awn costs
and attorney fees. NRAP 4-203).
It is SD ORDERED.

CLERK OF THE SUPREME COURT
TRACIE  LIPID/EyAN

cc: Hon. Glm‘ia Sturman, District. Judge
Keen? P. Faughnan
Deaner, Malari, Larsen 8: Giulla
Eighth Distriet Court Clerk

I5”292f2‘3